Detailed Action




Claims 1-12, 22-23 and 25-31 were pending in this application, claims 13-21 having been cancelled previously in response to a restriction requirement, and claim 24 have been cancelled previously, as well.
Claims 12, 22-26, and 31 also now have been cancelled.
Claims 32-36 are newly added.
Claims 1 and 27 have been amended.
Claims 1-11, 27-30 and 32-36 now are pending in this application and are presented for examination.


Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Response to Amendment
Amended claim 27 is acknowledged, and the objection to claim 27, and therefore claims 28-30 depending from claim 27, as to informalities is withdrawn.
The cancellation of claims 22-26 and 31 is acknowledged, and the rejection of claim 22, and therefore claims 23-26 and 31 depending from claim 22, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being indefinite is withdrawn.


Response to Arguments
Applicant’s arguments filed 1/28/2021 have been considered fully, but they are not persuasive.
Applicant asserts that the claimed invention as amended, including both claims 1 and 27, is not disclosed by the prior art references cited in terms of “a processor to determine the expected load associated with the expected number of users using the designation of the expected number of users; using the expected load, determine the mapping rule; and based on the resource requester metadata, determine, using the a mapping rule, feasible placement options for the technical service by filtering from among candidate placement options at a capacity stage of multiple sequential pipeline processing stages, the specific sets each specifying for the expected load: a number of processor cores; and a quantity of random access memory (RAM)” because the secondary prior art reference cited, Ferris, does not describe determining an expected load based on the request to register licenses, nor does Ferris describe applying the number of licenses 
Applicant further asserts that new claims 32-36 distinguish over the cited references.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  As independent claim 32 essentially parallels fellow independent claims 1 and 27, the same issues raised above would remain applicable to claim 32, as well.  Claims 33-35 depend from claim 32, and also parallel 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-11, 27-30 and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Hassinger, U.S. Patent Application Publication No. US 2002/0087487 A1 (hereinafter Hassinger), in view of Chantrain, et al., U.S. Patent Application Publication No. US 2002/0194323 A1 (hereinafter Chantrain), and further in view of Adogla, et al., U.S. Patent No. US 9,137,110 B1 (hereinafter Adogla), and further in view of Ferris, et al., U.S. Patent Application Publication No. US 2011/0213719 A1 (hereinafter Ferris), and further in view of Fletcher, U.S. Patent Application Publication No. US 2012/0030356 A1 (hereinafter Fletcher).
Claim 1 is disclosed by Hassinger wherein
1. 	A system comprising: 
a communication interface configured to receive a technical service request for a technical service from a resource requester (¶¶ 4-5, 7, 31, 40, 43, wherein requests for services are received from users); and 
a processor in communication with the communication interface (¶¶ 19-28), and a memory, wherein the memory stores instruction code that causes the processor to (¶¶ 19-28): 
responsive to the technical service request, request resource requester metadata by providing a metadata completion template including a series of metadata queries configured to characterize the resource requester (Fig. 7, ¶¶ 4-5, 7, 29-31, 40, 43, wherein a user is asked to select from a plethora of service options metadata offered in a form template with menus in order to characterize the services, and so corresponding resources, being requested) […]; 
responsive to the metadata completion template, receive the resource requester metadata in a pre-defined structured data format (Fig. 7, ¶¶ 4-5, 7, 29, 31, 40, 43, wherein requests for services received from users include metadata in XML with specifics of the services chosen from options selected in a form filled out by users); […]
impose an ordering upon the feasible placement options, the ordering defined using a metric specified within the resource requestor metadata (Fig. 6, ¶, 34, wherein available service options are presented to users for selection in order according to metrics defined by an administrator, ¶ 29, including cost or categories of service, e.g. premium or basic, ¶¶ 36-39);
present the feasible placement options, according to the ordering, to the resource requester through the communication interface (¶¶ 29, 34, 36-39, wherein available service options are presented to users for selection); and […]
Hassinger does not disclose explicitly, but Ferris does disclose:
for application of a mapping rule configured to translate a designation of an expected number of users from the requester metadata into a specific sets of virtual machine hardware technical specifications to handle an expected load associated with the expected number of users (Fig. 4 # 404, ¶¶ 27-28, 45, 49, wherein a client of cloud services requests the number of users to be provided with virtualized functionality for executing applications which the client possesses licenses for a certain specified number of users, whereby cloud services then are configured for the resources expected to be required as per the client’s request for executing applications virtually for the workload anticipated by the specified number of licensed users, ¶¶ 17-19, 21-22), […] 
determine the expected load associated with the expected number of users using the designation of the expected number of users (Fig. 4 # 404, ¶¶ 27-28, 45, 49, wherein cloud services provide virtualized functionality for executing applications which a client possesses licenses for a certain specified number of users, whereby cloud services then are configured for the resources expected to be required as per the client’s request for executing applications virtually for the workload anticipated by the number of licensed users specified, ¶¶ 17-19, 21-22);
using the expected load, determine the mapping rule (Fig. 4 # 404, ¶¶ 27-28, 45, 49, wherein cloud services provide virtualized functionality for executing applications which a client possesses licenses for a certain specified number of users, whereby cloud services are configured for the resources expected to be required as per the client’s request for executing applications virtually for the workload anticipated by the number of licensed users specified, ¶¶ 17-19, 21-22);
by translating the specific sets in to a virtual machine size selection among multiple virtual machine sizes available via the selected feasible placement option (Fig. 4 # 404, ¶¶ 27-28, 45, 49, wherein cloud services provide virtualized functionality for executing applications which a client possesses licenses for a certain specified number of users, whereby cloud services then are configured for the resources expected to be required as per the client’s request for executing applications virtually for the workload anticipated as specified by users, ¶¶ 17-19, 21-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hassinger in view of Chantrain and Adogla and Fletcher with Ferris.  The teaching/suggestion/motivation for doing so would have been to reduce the costs of migrating computing applications to virtual cloud services (Ferris: ¶¶ 15, 17-19, 21-22, 27-28, 45, 49).
Hassinger does not disclose explicitly, but Fletcher does disclose:
[…] the specific sets each specifying for the expected load:
a number of processor cores (¶ 36, wherein the specific processor cores to be utilized at specific servers, in response to a request for cloud resources, ¶¶ 16-17, are determined for evaluating optimal allocation of cloud resources, ¶¶ 12, 20); and
a quantity of random access memory (RAM) (¶ 36, wherein the specific computer memory to be utilized at specific servers, in response to a request for cloud resources, ¶¶ 16-17, are determined for evaluating optimal allocation of cloud resources, ¶¶ 12, 20); […]

Hassinger does not disclose explicitly, but Chantrain does disclose:
[…] based on the resource requester metadata, determine, using the mapping rule, feasible placement options for the technical service by filtering candidate placement options at a capacity stage of multiple sequential pipeline processing stages (¶¶ 50-55, 57-60, 65, wherein deployment options are evaluated for fulfilling a service request, including retain a current configuration or redeployment, whereby generic deployment configuration options are mapped to more specific deployment configurations, ¶ 79), […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hassinger in view of Adogla and Ferris and Fletcher with Chantrain.  The teaching/suggestion/motivation for doing so would have been to automate the process of requesting and configuring a service (Chantrain: ¶¶ 50-55, 57-60, 65, 79).
Hassinger does not disclose explicitly, but Adogla does disclose:
[…] wherein the candidate placement options correspond to instantiable computer network resources located in different geographic regions provided by different service providers (Fig. 11 # 1102, col. 3 ln. 36—col. 6 ln. 35, col. 18 ln. 17—col. 19, ln. 32, col. 26 ln. 57—col. 27 ln. 27, wherein multiple different service providers with hosting ; […]
based on presentation of the feasible placement options, cause instantiation of computer network resources at a geographic region associated with a selected feasible placement option (Fig. 11 # 1102, col. 3 ln. 36—col. 6 ln. 35, col. 18 ln. 17—col. 19, ln. 32, col. 26 ln. 57—col. 27 ln. 27, wherein client instances of needed computing services are placed with particular service providers with hosting resources in geographical locations) […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hassinger in view of Chantrain and Ferris and Fletcher with Adogla.  The teaching/suggestion/motivation for doing so would have been to maximize opportunity by exploring multiple options when evaluating how hosted computing resources might be placed (Adogla: ¶¶ col. 3 ln. 36—col. 6 ln. 35, col. 18 ln. 17—col. 19, ln. 32, col. 26 ln. 57—col. 27 ln. 27).
Claim 3 is not disclosed explicitly by Hassinger, but is disclosed by Chantrain wherein
3. 	The system of claim 1, wherein the processor:
receives a technical service template specifying a baseline technical component type for implementing the technical service (¶¶ 15, 39, 50-54, wherein a template specified by an operator is received that defines what types of network elements in a network are to be configured, ¶¶ 18, 39, 60, 79-89); and 
determines which service provider regions support the baseline technical component type (¶¶ 18, 39, 60, 79-89, wherein generic handles are applied to lower-level handles specific for configuring network element types); and 
determines the feasible placement options responsive to the service provider regions (¶¶ 50-55, 57-60, 65, wherein deployment options are evaluated for fulfilling a service request, including retain a current configuration or redeployment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hassinger in view of Adogla and Ferris and Fletcher with Chantrain.  The teaching/suggestion/motivation for doing so would have been to automate the process of requesting and configuring a service (Chantrain: ¶¶ 18, 37, 39, 50-55, 57-60, 65, 77-89).
Claim 4 is not disclosed explicitly by Hassinger, but is disclosed by Chantrain wherein
4. 	The system of claim 3, wherein the processor:
initiates processing by type-to-type analysis circuitry on the baseline technical component type (Fig. 5, ¶¶ 37, 77-79, wherein a service deployment engine (SDE) connects to a network element controller (NEC); 
determines, in response to the processing, additional service provider regions that support an equivalent for the baseline technical component type (¶¶ 18, 39, 60, 79-89, wherein generic handles are applied to lower-level handles specific for configuring network element types); and 
determines the feasible placement options responsive to the additional service provider regions (¶¶ 50-55, 57-60, 65, wherein deployment options are evaluated for fulfilling a service request, including retain a current configuration or redeployment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hassinger in view of Adogla and Ferris and Fletcher with Chantrain.  The teaching/suggestion/motivation for doing so 
Claim 5 is not disclosed explicitly by Hassinger, but is disclosed by Chantrain wherein
5. 	The system of claim 1, wherein the processor:
receives a technical service template specifying a baseline technical asset for implementing the technical service (¶¶ 15, 39, 50-54, wherein a template specified by an operator is received that defines what network elements in a network are to be configured, ¶¶ 18, 39, 60, 79-89); 
determines which service provider regions support the baseline technical asset (¶¶ 18, 39, 60, 79-89, wherein generic handles are applied to lower-level handles specific for configuring network element types); and 
determines the feasible placement options responsive to the service provider regions (¶¶ 50-55, 57-60, 65, wherein deployment options are evaluated for fulfilling a service request, including retain a current configuration or redeployment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hassinger in view of Adogla and Ferris and Fletcher with Chantrain.  The teaching/suggestion/motivation for doing so would have been to automate the process of requesting and configuring a service (Chantrain: ¶¶ 18, 37, 39, 50-55, 57-60, 65, 77-89).
Claim 6 is not disclosed explicitly by Hassinger, but is disclosed by Chantrain wherein
6. 	The system of claim 5, wherein the processor: 
initiates processing by type-to-type analysis circuitry on the baseline technical asset (Fig. 5, ¶¶ 37, 77-79, wherein a service deployment engine (SDE) connects to a network element controller (NEC); 
receives, in response to the processing, additional service provider regions that support an equivalent for the baseline technical asset (¶¶ 18, 39, 60, 79-89, wherein generic handles are applied to lower-level handles specific for configuring network element types); and 
determines the feasible placement options responsive to the additional service provider regions (¶¶ 50-55, 57-60, 65, wherein deployment options are evaluated for fulfilling a service request, including retain a current configuration or redeployment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hassinger in view of Adogla and Ferris and Fletcher with Chantrain.  The teaching/suggestion/motivation for doing so would have been to automate the process of requesting and configuring a service (Chantrain: ¶¶ 37, 50-54, 60, 66).
Claim 7 is not disclosed explicitly by Hassinger, but is disclosed by Chantrain wherein
7. 	The system of claim 1, wherein the processor:
receives a technical service template specifying a baseline network for connecting to the technical service (¶¶ 15, 39, 50-54, wherein a template specified by an operator is received that defines what network elements in a network are to be configured); 
determines which service provider regions connect to the baseline network (¶¶ 18, 39, 60, 79-89, wherein generic handles are applied to lower-level handles specific for configuring network element types); and 
determines the feasible placement options responsive to the service provider regions (¶¶ 50-55, 57-60, 65, wherein deployment options are evaluated for fulfilling a service request, including retain a current configuration or redeployment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hassinger in view of Adogla and Ferris and Fletcher with Chantrain.  The teaching/suggestion/motivation for doing so would have been to automate the process of requesting and configuring a service (Chantrain: ¶¶ 15, 18, 37, 39, 50-55, 57-60, 65, 77-89).
Claim 8 is not disclosed explicitly by Hassinger, but is disclosed by Chantrain wherein
8. 	The system of claim 7, wherein the processor: 
initiates processing by type-to-type analysis circuitry on the baseline network (Fig. 5, ¶¶ 37, 77-79, wherein a service deployment engine (SDE) connects to a network element controller (NEC); 
receives, in response to the processing, additional service provider regions that support an equivalent for the baseline network (¶¶ 18, 39, 60, 79-89, wherein generic handles are applied to lower-level handles specific for configuring network element types); and 
determines the feasible placement options responsive to the additional service provider regions (¶¶ 50-55, 57-60, 65, wherein deployment options are evaluated for fulfilling a service request, including retain a current configuration or redeployment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hassinger in view of Adogla and Ferris and Fletcher with Chantrain.  The teaching/suggestion/motivation for doing so 
Claim 10 is not disclosed explicitly by Hassinger, but is disclosed by Chantrain wherein
10. 	The system of claim 1, wherein the processor:
receives a technical service template specifying an implementation of the technical service (¶¶ 15, 39, 50-54, wherein a template specified by an operator is received that defines what network elements in a network are to be configured, ¶¶ 18, 39, 60, 79-89); 
determines which service provider regions qualify to provision the implementation of the technical service (¶¶ 18, 39, 60, 79-89, wherein generic handles are applied to lower-level handles specific for configuring network element types); and 
determines the feasible placement options responsive to the service provider regions (¶¶ 50-55, 57-60, 65, wherein deployment options are evaluated for fulfilling a service request, including retain a current configuration or redeployment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hassinger in view of Adogla and Ferris and Fletcher with Chantrain.  The teaching/suggestion/motivation for doing so would have been to automate the process of requesting and configuring a service (Chantrain: ¶¶ 18, 37, 39, 50-55, 57-60, 65, 77-89).
Claim 11 is disclosed by Hassinger in view of Chantrain and Adogla and Ferris and Fletcher, wherein Hassinger discloses
11. 	The system of claim 10, wherein the processor:
determine, based on the requester metadata, particular requirements of the resource requester (Fig. 7, ¶¶ 4-5, 7, 31, 40, 43, wherein requests for services received from users include metadata in XML with specifics of the services required); […]
Hassinger does not disclose explicitly, but Chantrain does disclose:
[…] receive service provider metadata specifying capabilities of service providers (¶¶ 50-55, 57-60, 65, wherein deployment options are evaluated for fulfilling a service request, including retain a current configuration or redeployment); and 
determines which service providers regions qualify responsive to the resource requester metadata and the service provider metadata (¶¶ 18, 39, 60, 79-89, wherein generic handles are applied to lower-level handles specific for configuring network element types).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hassinger in view of Adogla and Ferris and Fletcher with Chantrain.  The teaching/suggestion/motivation for doing so would have been to automate the process of requesting and configuring a service (Chantrain: ¶¶ 18, 37, 39, 50-55, 57-60, 65, 77-89).

Claim 27 is disclosed by Hassinger wherein
27. 	A product comprising: 
machine-readable media other than a transitory signal (¶ 46); and 
instructions stored on the machine-readable media, the instructions configured to, when executed, cause a machine to (¶ 46): 
receive, at a communication interface, a technical service request for a technical service from a resource requester (¶¶ 4-5, 7, 31, 40, 43, 46, wherein requests for services are received from users); and […]
responsive to the technical service request, request resource requester metadata by providing a metadata completion template including a series of metadata queries configured to characterize the resource requester (Fig. 7, ¶¶ 4-5, 7, 29-31, 40, 43, wherein a user is asked to select from a plethora of service options metadata offered in a form template with menus in order to characterize the services, and so corresponding resources, being requested) […];
responsive to the metadata completion template, receive the resource requester metadata in a pre-defined structured data format (Fig. 7, ¶¶ 4-5, 7, 29, 31, 40, 43, wherein requests for services received from users include metadata in XML with specifics of the services chosen from options selected in a form filled out by users); […]
impose an ordering upon the feasible placement options, the ordering defined using a metric specified within the resource requestor metadata (Fig. 6, ¶, 34, wherein available service options are presented to users for selection in order according to metrics defined by an administrator, ¶ 29, including cost or categories of service, e.g. premium or basic, ¶¶ 36-39);
present the feasible placement options, according to the ordering, to the resource requester through the communication interface (¶¶ 29, 34, 36-39, wherein available service options are presented to users for selection); and […]
Hassinger does not disclose explicitly, but Chantrain does disclose:
at placement pipeline circuitry in communication with the communication interface, the placement pipeline circuitry comprising multiple sequential pipeline processing stages (¶¶ 50-55, 57-60, 65): […] 
based on the resource requester metadata, determine, using the mapping rule, feasible placement options for the technical service by filtering at a capacity stage of the multiple sequential pipeline processing stages candidate placement options (¶¶ 50-55, 57-60, 65, wherein deployment options are evaluated for fulfilling a service request, including retain a current configuration or redeployment, whereby generic deployment configuration options are mapped to more specific deployment configurations, ¶ 79), […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hassinger in view of Adogla and Ferris and Fletcher with Chantrain.  The teaching/suggestion/motivation for doing so would have been to automate the process of requesting and configuring a service (Chantrain: ¶¶ 50-55, 57-60, 65, 79).
Hassinger does not disclose explicitly, but Ferris does disclose:
[…] for application of a mapping rule configured to translate a designation of an expected number of users from the requester metadata into specific sets of virtual machine hardware technical specifications to handle an expected load associated with the expected number of users (Fig. 4 # 404, ¶¶ 27-28, 45, 49, wherein a client of cloud services requests the number of users to be provided with virtualized functionality for executing applications which the client possesses licenses for a certain specified number of users, whereby cloud services then are configured for the resources expected to be , […]
determine the expected load associated with the expected number of users using the designation of the expected number of users (Fig. 4 # 404, ¶¶ 27-28, 45, 49, wherein cloud services provide virtualized functionality for executing applications which a client possesses licenses for a certain specified number of users, whereby cloud services then are configured for the resources expected to be required as per the client’s request for executing applications virtually for the workload anticipated by the number of licensed users specified, ¶¶ 17-19, 21-22); 
using the expected load. determine the mapping rule (Fig. 4 # 404, ¶¶ 27-28, 45, 49, wherein cloud services provide virtualized functionality for executing applications which a client possesses licenses for a certain specified number of users, whereby cloud services are configured for the resources expected to be required as per the client’s request for executing applications virtually for the workload anticipated by the number of licensed users specified, ¶¶ 17-19, 21-22); […]
by translating the specific sets in to a virtual machine size selection among multiple virtual machine sizes available via the selected feasible placement option (Fig. 4 # 404, ¶¶ 27-28, 45, 49, wherein cloud services provide virtualized functionality for executing applications which a client possesses licenses for a certain specified number of users, whereby cloud services then are configured for the resources expected to be required as per the client’s request for executing applications virtually for the workload anticipated as specified by users, ¶¶ 17-19, 21-22).

Hassinger does not disclose explicitly, but Fletcher does disclose:
[…] the specific sets each specifying for the expected load:
a number of processor cores (¶ 36, wherein the specific processor cores to be utilized at specific servers, in response to a request for cloud resources, ¶¶ 16-17, are determined for evaluating optimal allocation of cloud resources, ¶¶ 12, 20); and
a quantity of random access memory (RAM) (¶ 36, wherein the specific computer memory to be utilized at specific servers, in response to a request for cloud resources, ¶¶ 16-17, are determined for evaluating optimal allocation of cloud resources, ¶¶ 12, 20);  […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hassinger in view of Chantrain and Adogla and Ferris with Fletcher.  The teaching/suggestion/motivation for doing so would have been to optimize resource allocation in response to requests (Fletcher: ¶¶ ¶¶ 12, 16-17, 20, 36).
Hassinger does not disclose explicitly, but Adogla does disclose:
[…] wherein the candidate placement options correspond to instantiable computer network resources located in different geographic regions provided by different service providers (Fig. 11 # 1102, col. 3 ln. 36—col. 6 ln. 35, col. 18 ln. 17—col. 19, ln. 32, col. ; […]
based on presentation of the feasible placement options, cause instantiation of computer network resources at a geographic region associated with a selected feasible placement option (Fig. 11 # 1102, col. 3 ln. 36—col. 6 ln. 35, col. 18 ln. 17—col. 19, ln. 32, col. 26 ln. 57—col. 27 ln. 27, wherein client instances of needed computing services are placed with particular service providers with hosting resources in geographical locations) […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hassinger in view of Chantrain and Ferris and Fletcher with Adogla.  The teaching/suggestion/motivation for doing so would have been to maximize opportunity by exploring multiple options when evaluating how hosted computing resources might be placed (Adogla: ¶¶ col. 3 ln. 36—col. 6 ln. 35, col. 18 ln. 17—col. 19, ln. 32, col. 26 ln. 57—col. 27 ln. 27).
Claim 28 is not disclosed explicitly by Hassinger, but is disclosed by Chantrain wherein
28. 	The product of claim 27, where the instructions are further configured to cause the machine to: 
generating a concretized technical service template using derived metadata from application of the mapping rule (¶¶ 37, 50-54, 60, 66, wherein a service deployment engine (SDE) implements a selected deployment template, whereby a mapping on the requested configuration received has been executed as part of fulfilling the request for .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hassinger in view of Adogla and Ferris and Fletcher with Chantrain.  The teaching/suggestion/motivation for doing so would have been to automate the process of requesting and configuring a service (Chantrain: ¶¶ 37, 50-54, 60, 66, 77-79).
Claim 29 is not disclosed explicitly by Hassinger, but is disclosed by Chantrain wherein
29. 	The product of claim 28, where the instructions are further configured to cause the machine to: 
identify within the concretized technical service template a baseline technical component for implementing the technical service request (¶¶ 37, 50-54, 60, 66, wherein a service deployment engine (SDE) implements a selected deployment template by configuring network elements in accordance with the selected deployment template); 
initiating processing, by type-to-type analysis circuitry, on the baseline technical component (Fig. 5, ¶¶ 37, 77-79, wherein a service deployment engine (SDE) connects to a network element controller (NEC); 
receive, in response to the processing on the baseline technical component, service provider regions that support an equivalent for the baseline technical component (¶¶ 18, 39, 60, 79-89, wherein generic handles are applied to lower-level handles specific for configuring network element types); and 
determine the feasible placement options responsive to the service provider regions (¶¶ 50-55, 57-60, 65, wherein deployment options are evaluated for fulfilling a service request, including retain a current configuration or redeployment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hassinger in view of Adogla and Ferris and Fletcher with Chantrain.  The teaching/suggestion/motivation for doing so would have been to automate the process of requesting and configuring a service (Chantrain: ¶¶ 18, 37, 39, 50-55, 57-60, 65, 77-89).
Claim 30 is not disclosed explicitly by Hassinger, but is disclosed by Chantrain wherein
30. 	The product of claim 29, where the instructions are configured to cause the machine to receive the service provider regions by receiving service provider regions that support an equivalent technical component type, an equivalent technical component asset, or both, for implementing the technical service request (¶¶ 18, 39, 60, 79-89, wherein generic handles are to be applied to lower-level handles specific for configuring network element types).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hassinger in view of Adogla and Ferris and Fletcher with Chantrain.  The teaching/suggestion/motivation for doing so would have been to automate the process of requesting and configuring a service (Chantrain: ¶¶ 18, 37, 39, 50-55, 57-60, 65, 77-89).

Claim 32 is disclosed by Hassinger, wherein
	32.	A method comprising: 
receiving, at a communication interface, a technical service request for a technical service from a resource requester (¶¶ 4-5, 7, 31, 40, 43, wherein requests for services are received from users); and […]
responsive to the technical service request, requesting resource requester metadata by providing a metadata completion template including a series of metadata queries configured to characterize the resource requester (Fig. 7, ¶¶ 4-5, 7, 29-31, 40, 43, wherein a user is asked to select from a plethora of service options metadata offered in a form template with menus in order to characterize the services, and so corresponding resources, being requested) […]; 
responsive to the metadata completion template, receiving the resource requester metadata in a pre-defined structured data format (Fig. 7, ¶¶ 4-5, 7, 29, 31, 40, 43, wherein requests for services received from users include metadata in XML with specifics of the services chosen from options selected in a form filled out by users); […] 
impose an ordering upon the feasible placement options, the ordering defined using a metric specified within the resource requestor metadata (Fig. 6, ¶, 34, wherein available service options are presented to users for selection in order according to metrics defined by an administrator, ¶ 29, including cost or categories of service, e.g. premium or basic, ¶¶ 36-39);
presenting the feasible placement options, according to the ordering, to the resource requester through the communication interface (¶¶ 29, 34, 36-39, wherein available service options are presented to users for selection); and 
Hassinger does not disclose explicitly, but Chantrain does disclose:
at placement pipeline circuitry in communication with the communication interface, the placement pipeline circuitry comprising multiple sequential pipeline processing stages (¶¶ 50-55, 57-60, 65): […]
based on the resource requester metadata, determine, using the mapping rule, feasible placement options for the technical service by filtering at a capacity stage of the multiple sequential pipeline processing stages candidate placement options (¶¶ 50-55, 57-60, 65, wherein deployment options are evaluated for fulfilling a service request, including retain a current configuration or redeployment, whereby generic deployment configuration options are mapped to more specific deployment configurations, ¶ 79), […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hassinger in view of Adogla and Ferris and Fletcher with Chantrain.  The teaching/suggestion/motivation for doing so would have been to automate the process of requesting and configuring a service (Chantrain: ¶¶ 50-55, 57-60, 65, 79).
Hassinger does not disclose explicitly, but Ferris does disclose:
[…] for application of a mapping rule configured to translate a designation of an expected number of users from the requester metadata into specific sets of virtual machine hardware technical specifications to handle an expected load associated with the expected number of users  (Fig. 4 # 404, ¶¶ 27-28, 45, 49, wherein a client of cloud services requests the number of users to be provided with virtualized functionality for executing applications which the client possesses licenses for a certain specified number of users, whereby cloud services then are configured for the resources expected to be , […]
determining the expected load associated with the expected number of users using the designation of the expected number of users (Fig. 4 # 404, ¶¶ 27-28, 45, 49, wherein cloud services provide virtualized functionality for executing applications which a client possesses licenses for a certain specified number of users, whereby cloud services then are configured for the resources expected to be required as per the client’s request for executing applications virtually for the workload anticipated by the number of licensed users specified, ¶¶ 17-19, 21-22); 
using the expected load, determining the mapping rule (Fig. 4 # 404, ¶¶ 27-28, 45, 49, wherein cloud services provide virtualized functionality for executing applications which a client possesses licenses for a certain specified number of users, whereby cloud services are configured for the resources expected to be required as per the client’s request for executing applications virtually for the workload anticipated by the number of licensed users specified, ¶¶ 17-19, 21-22);
[…] by translating the specific sets in to a virtual machine size selection among multiple virtual machine sizes available via the selected feasible placement option (Fig. 4 # 404, ¶¶ 27-28, 45, 49, wherein cloud services provide virtualized functionality for executing applications which a client possesses licenses for a certain specified number of users, whereby cloud services then are configured for the resources expected to be required as per the client’s request for executing applications virtually for the workload anticipated as specified by users, ¶¶ 17-19, 21-22).

Hassinger does not disclose explicitly, but Fletcher does disclose:
[…] the specific sets each specifying for the expected load: 
a number of processor cores (¶ 36, wherein the specific processor cores to be utilized at specific servers, in response to a request for cloud resources, ¶¶ 16-17, are determined for evaluating optimal allocation of cloud resources, ¶¶ 12, 20); and 
a quantity of random access memory (RAM) (¶ 36, wherein the specific computer memory to be utilized at specific servers, in response to a request for cloud resources, ¶¶ 16-17, are determined for evaluating optimal allocation of cloud resources, ¶¶ 12, 20);  […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hassinger in view of Chantrain and Adogla and Ferris with Fletcher.  The teaching/suggestion/motivation for doing so would have been to optimize resource allocation in response to requests (Fletcher: ¶¶ ¶¶ 12, 16-17, 20, 36).
Hassinger does not disclose explicitly, but Adogla does disclose:
wherein the candidate placement options correspond to instantiable computer network resources located in different geographic regions provided by different service providers; (Fig. 11 # 1102, col. 3 ln. 36—col. 6 ln. 35, col. 18 ln. 17—col. 19,
ln. 32, col. 26 ln. 57—col. 27 ln. 27, wherein multiple different service providers with hosting resources in multiple different geographical locations are evaluated as options for placing needed computing services); […]
based on presentation of the feasible placement options, causing instantiation of computer network resources at a geographic region associated with a selected feasible placement option (Fig. 11 # 1102, col. 3 ln. 36—col. 6 ln. 35, col. 18 ln. 17—col. 19, ln. 32, col. 26 ln. 57—col. 27 ln. 27, wherein client instances of needed computing services are placed with particular service providers with hosting resources in geographical locations) […]
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hassinger in view of Chantrain and Ferris and Fletcher with Adogla.  The teaching/suggestion/motivation for doing so would have been to maximize opportunity by exploring multiple options when evaluating how hosted computing resources might be placed (Adogla: ¶¶ col. 3 ln. 36—col. 6 ln. 35, col. 18 ln. 17—col. 19, ln. 32, col. 26 ln. 57—col. 27 ln. 27).
Claim 33 is not disclosed explicitly by Hassinger, but is disclosed by Chantrain wherein
33.	The method of claim 32, further comprising: 
generating a concretized technical service template based on derived metadata from application of the mapping rule (¶¶ 37, 50-54, 60, 66, wherein a service deployment engine (SDE) implements a selected deployment template, whereby a mapping on the .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hassinger in view of Adogla and Ferris and Fletcher with Chantrain.  The teaching/suggestion/motivation for doing so would have been to automate the process of requesting and configuring a service (Chantrain: ¶¶ 37, 50-54, 60, 66, 77-79).
Claim 34 is not disclosed explicitly by Hassinger, but is disclosed by Chantrain wherein
34.	The method of claim 33, where the mapping rule further comprises a mapping of a data security requirement to an asset supporting the data security requirement (¶¶ 4, 19, 80-89, wherein configuration of requested services includes requested computer security requirements through the configuration of triggers and handles).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hassinger in view of Adogla and Ferris and Fletcher with Chantrain.  The teaching/suggestion/motivation for doing so would have been to automate the process of requesting and configuring a service (Chantrain: ¶¶ 4, 19, 80-89).
Claim 35 is not disclosed explicitly by Hassinger, but is disclosed by Chantrain wherein
35. 	The method of claim 33, where the concretized technical service template specifies a baseline technical component for implementing the technical service request (¶¶ 37, 50-54, 60, 66, wherein a service deployment engine (SDE) implements a selected deployment template by configuring network elements in accordance with the selected ; and the method further comprises, at an analysis stage of the placement pipeline circuitry: 
initiating processing, by type-to-type analysis circuitry, on the baseline technical component (Fig. 5, ¶¶ 37, 77-79, wherein a service deployment engine (SDE) connects to a network element controller (NEC); 
receiving, in response to the processing on the baseline technical component, service provider regions that support an equivalent for the baseline technical component (¶¶ 18, 39, 60, 79-89, wherein generic handles are applied to lower-level handles specific for configuring network element types); and
determining the feasible placement options responsive to the service provider regions (¶¶ 50-55, 57-60, 65, wherein deployment options are evaluated for fulfilling a service request, including retain a current configuration or redeployment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hassinger in view of Adogla and Ferris and Fletcher with Chantrain.  The teaching/suggestion/motivation for doing so would have been to automate the process of requesting and configuring a service (Chantrain: ¶¶ 18, 37, 39, 50-55, 57-60, 65, 77-89).
Claim 36 is disclosed by Hassinger in view of Chantrain and Adogla and Ferris, wherein Hassinger discloses
36. 	The method of claim 32, further including: 
imposing an ordering upon the feasible placement options, the ordering specified via a preference in the resource requestor metadata (Fig. 6, ¶, 34, wherein available service options are presented to users for selection in order according to metrics defined ; and 
presenting the feasible placement options, according to the ordering, to the resource requester through the communication interface (¶¶ 29, 34, 36-39, wherein available service options are presented to users for selection).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hassinger in view of Chantrain and Adogla and Ferris and Fletcher, and further in view of Kundu, et al., U.S. Patent Application Publication No. US 2004/0111506 A1 (hereinafter Kundu).
Claim 2 is not disclosed explicitly by Hassinger, but is disclosed by Kundu wherein
2. 	The system of claim 1, wherein the processor:
determines to which service provider regions the resource requester has active subscriptions; and 
determines the feasible placement options responsive to the service provider regions (¶¶ 3, 30, 44, 48, wherein requested service configuration options are restricted to those to which a user has subscribed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hassinger in view of Chantrain and Adogla and Ferris and Fletcher with Kundu.  The teaching/suggestion/motivation for doing so would have been to enable users to subscribe to services they do want and not subscribe to services not wanted (Kundu: ¶¶ 3, 30, 44, 48).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hassinger in view of Chantrain and Adogla and Ferris and Fletcher, and further in view of Nickolov, et al., U.S. Patent Application Publication No. US 2009/0276771 A1 (hereinafter Nickolov).
Claim 9 is not disclosed explicitly by Hassinger, but is disclosed by Chantrain wherein
9. 	The system of claim 1, wherein the processor: 
receives a technical service template specifying an implementation of the technical service (¶¶ 15, 39, 50-54, wherein a template specified by an operator is received that defines what network elements in a network are to be configured); […]
determines the feasible placement options responsive to the service provider regions (¶¶ 50-55, 57-60, 65, wherein deployment options are evaluated for fulfilling a service request, including retain a current configuration or redeployment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hassinger in view of Nickolov and Adogla and Ferris and Fletcher with Chantrain.  The teaching/suggestion/motivation for doing so would have been to automate the process of requesting and configuring a service (Chantrain: ¶¶ 15, 39, 50-55, 57-60, 65).
Hassinger does not disclose explicitly, but Nickolov does disclose:
[…] determines which service provider regions currently have capacity to accept provisioning of the implementation of the technical service (¶¶ 386, 710-718, 734, 1050, 1773, 1791, 1946-1948, 2932, wherein available capacity for providing the services requested is located); and […]
.



Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Catalano, et al., U.S. Patent Application Publication No. US 2014/0201218 A1 (¶¶ 9, 46, wherein virtual deployment options can be ranked and sorted)
Henry, et al., U.S. Patent Application Publication No. US 2014/0087355A1 (¶ 68, wherein on-page user controls enable data to be sorted based on criteria by developers)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Sowa whose telephone number is (571) 272-5448.  The examiner normally can be reached 9:00 AM to 5:00 PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5448.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (from USA or Canada) or 571-272-1000.

/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        





/Timothy Sowa/
Examiner, Art Unit 2448